238 P.3d 1283 (2010)
Karen S. RODRIGUEZ, Petitioner
v.
The PEOPLE of the State of Colorado, Respondent.
No. 09SC132.
Supreme Court of Colorado, En Banc.
September 20, 2010.
Samler and Whitson, P.C., Eric A. Samler, Denver, CO, Attorney for Petitioner.
John W. Suthers, Attorney General, Katharine J. Gillespie, Assistant Attorney General, Denver, Colorado, Attorneys for Respondent.
PER CURIAM.
Justice Rice, Justice Coats and Justice Eid are of the opinion that the judgment of the court of appeals in People v. Rodriguez, 209 P.3d 1151 (Colo.App.2008) should be affirmed, whereas Chief Justice Mullarkey, Justice Hobbs and Justice Martinez are of the opinion that it should be reversed.
Since the court is equally divided, the decision of the court of appeals is affirmed by operation of law. See C.A.R. 35(e).
Justice BENDER does not participate.